Citation Nr: 0825947	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  04-33 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bilateral pes planus.

2.  Entitlement to an initial compensable disability 
evaluation for status post cholecystectomy.

3.  Entitlement to higher initial evaluations for headaches, 
evaluated as 10 percent disabling from December 10, 2001 to 
May 16, 2004; and 30 percent disabling, effective May 17, 
2004. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jebby Arnold, Law Clerk


INTRODUCTION

The veteran had active service from October 1996 to December 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2002 and August 2004, rating 
determinations of the New York, New York, Department of 
Veterans Affairs (VA) Regional Office (RO). 

In April 2007 the Board remanded these issues for further 
development.  The Board remand noted that a statement of the 
case had not been issued in response to the veteran's 
September 2004 notice of disagreement with the initial 
evaluation for headaches.  The Board remanded that issue to 
the RO in accordance with Manlincon v. West, 12 Vet. App. 238 
(1999).  

In April 2008, the Appeals Management Center (AMC) issued a 
supplementary statement of the case (SSOC) in response to the 
veteran's notice of disagreement.  Cf. 38 C.F.R. § 19.31(a) 
(2007) (providing that in no case will an SSOC be used to 
respond to a notice of disagreement on newly appealed issues 
not addressed in a statement of the case).  In any event, 
within 60 days of the issuance of the SSOC, the veteran's 
representative submitted argument with regard to this issue.  
The representative's argument is construed as a substantive 
appeal sufficient to perfect the appeal.

At a March 2008 VA examination symptoms consistent with 
gastritis, hiatal hernia, and gastroesophageal reflux were 
noted.  The examiner opined that these symptoms were at least 
as likely as not due to the veteran's military service.  It 
does not appear that the veteran has submitted claims for 
service connection for these conditions.  She is advised that 
she may do so.

The issue of current evaluation for headaches is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's bilateral pes planus is mild and manifested 
by pain without marked deformity or pronation, and results in 
no callosities, swelling, or extreme tenderness.

2.  The veteran's status post cholecystectomy is non-
symptomatic and does not result in gallbladder dyspepsia, 
gallbladder colic, or jaundice.


CONCLUSIONS OF LAW

1.	The criteria for a disability rating in excess of 10% for 
bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277 
(2007).

2.	The criteria for a compensable disability rating for 
status post cholecystectomy are not met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §4.114, Diagnostic Codes 7314 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).

The courts have held that where the underlying claim for 
service connection has been granted and there is disagreement 
as to downstream questions, the claim has been substantiated 
and there is no need to provide additional VCAA notice or 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  The issue in this appeal arises from the 
veteran's disagreement with the initial rating following the 
grants of service connection.  There has been no allegation 
of prejudice from any notice error.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  The courts' reasoning in Hartman and 
Dunlap leads to the conclusion that further VCAA notice is 
not required in this case.

VA has complied with its duty to assist the veteran with the 
development of her claims under the VCAA by obtaining all 
pertinent records and providing an examination.  

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet.App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

I.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.

While in service, the veteran presented for outpatient 
treatment with symptoms of foot pain in January, February, 
March, June, September, and November 2000.  The veteran was 
diagnosed as having bilateral pes planus in April 2001.  She 
received treatment in July, August, September, and October 
2001.

The veteran separated from service in December 2001 after 
being found physically unfit for service as a result of 
moderate right posterior tibial tendonitis incurred in 
service.   The discharge evaluation noted that the veteran's 
bilateral stress foot had resolved.

The veteran was service connected for bilateral pes planus 
and plantar fasciitis in December 2002; an evaluation of 10 
percent was granted effective December 10, 2001.  

The Board notes that the veteran was afforded a VA 
examination in March 2002.  She was diagnosed with bilateral 
pes planus and plantar fasciitis, greater in the right foot 
than the left.  The examiner noted that although there was 
pain at the medial feet arches, the veteran could ambulate 
normally without assistive devices but could not run.  The 
examiner further remarked on intermittent swelling and noted 
the presence of a small, mildly tender calus under the right 
third metatarsal.  The alignment of the Achilles tendons was 
correctable on the left, but non-correctable on the right.  

In her September 2004 substantive appeal, the veteran 
reported that the foot condition had worsened and that she 
had recently experienced foot inflammation requiring physical 
therapy.  

VA treatment records reflect that she presented several times 
(May, July, October, and December 2004) with symptoms of 
ankle pain, specifically on the right side.  Her history of 
flat feel was noted at a May 2004 gynecological examination.

The veteran was afforded another VA examination in October 
2004, however this exam focused on her ankles, specifically 
her history of right posterior tibial tendonitis.  The 
examiner did note that x-rays taken in March of 2002 
reflected that both feet were normal.  The functional 
assessment portion of the October 2004 examination indicated 
that the veteran could not stand for long periods of time and 
could not walk more than a block at a time.  The veteran 
denied the use of assistive devices, but stated that she had 
an altered due to her foot and ankle conditions.  She 
reported constant pain that she described as "annoyance." 

The March 2008 examiner reviewed the veteran's claims file, 
including the service medical records.  During the 
examination, the veteran reported bilateral foot pain at the 
medial aspects of the arches and the insertion points of the 
Achilles tendon.  She described pain as being sharp with 
activity and a dull ache after prolonged use.  The veteran 
noted that the symptoms were more severe during her active 
duty, but continue to bother her.  The pain was noted as 
being more severe on the right side and, although the veteran 
did not report any locking, she did remark on feeling 
unstable.  

The examiner noted that the veteran does not use any 
assistive devices or corrective shoes and has not had any 
hospitalizations or surgeries for either foot although a 
synovectomy for the right ankle was recommended during her 
service.  The veteran has received treatment from the 
orthopedics department of the Northport VAMC.  

The examiner noted that the veteran was currently a stay at 
home mother and that she was able to complete her own 
activities of daily living as well as care for her children.  
The veteran reported not being able to stand more than four 
hours at a time, walk more than a half mile at a time, or run 
or jump.  The examiner noted no swelling, telangiectasis, or 
variscosities to the feet or ankles.  

Mild weakness was found in the right foot with active 
inversion from maximally stressed positions against 
resistance.  No callosities, hyperkeratotic lesions, 
scarring, ecchymosis, or erythema was noted.  There was no 
palpable defect along the course of the tibialis posterior 
tendon or Achilles tendon and the feet appeared symmetrical.

Bilateral compression resulted in pain to the medial band of 
the plantar fascia and pain was elicited with bilateral end 
dorsiflexion as well as with manipulation and direct 
compression of the Achilles tendon.  The examiner noted that 
midtarsal joint range of motion was within normal limits, 
non-tender, and without palpable or audible crepitation upon 
repetition.  Bone and soft tissue densities were also noted 
as within normal limits and no swelling with use was 
observed.  There was no marked pronation or marked inward 
displacement of the tendoachilles.  

Analysis 

The veteran's disability is evaluated under Diagnostic Code 
5276 for flatfoot.  38 C.F.R. § 4.71a, Code 5276 (2007).  

Under that diagnostic code, mild flatfoot with symptoms 
relieved by built-up shoe or arch support is rated as not 
compensably (0 percent) disabling.  Moderate flatfoot with 
weight-bearing line over or medial to the great toe, inward 
bowing of the tendoachilles, pain on manipulation and use of 
the feet, bilateral or unilateral, is rated 10 percent 
disabling.  Severe flatfoot, with objective evidence of 
marked deformity (pronation, abduction, etc.), pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, is rated 20 percent 
disabling for unilateral disability, and is rated 30 percent 
disabling for bilateral disability.  Pronounced flatfoot, 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement, and severe spasm of 
the tendoachilles on manipulation, that is not improved by 
orthopedic shoes or appliances, is rated 30 percent disabling 
for unilateral disability, and is rated 50 percent disabling 
for bilateral disability.  38 C.F.R. § 4.71a. 

The veteran's examinations since the effective date of 
service connection have shown essentially none of the 
symptomatology envisioned in the criteria for an evaluation 
in excess of 10 percent.  The 2002 examination describes 
symptoms compatible with moderate pes planus, while the 2008 
examination showed that most of the symptoms for a 
compensable rating were not present and that the disability 
was only mild.  The 2002 examiner did report a single callus 
under one toe, but did not find characteristic callosities.  
There have been no findings of swelling, or marked deformity.  
The 2008 examination showed pain on manipulation but no 
findings indicating that the pain was "accentuated."  Pain 
on manipulation is consistent with the criteria for the 
current 10 percent rating.

The March 2008 examiner found the veteran's pes planus to be 
mild without any of the manifestations described in the 
criteria for a compensable evaluation.  The pain elicited 
with manipulation was consistent with plantar fasciitis and 
posterior tibial tendonosis.  The examiner noted that he did 
not appreciate the extent of tenderness necessary to make the 
veteran's condition debilitating.  Additionally, while the 
veteran has reported occasional debilitating bilateral foot 
pain, she stated at the 2008 examination that she was able to 
complete her own activities of daily living as well as care 
for her children.  

The 2008 examiner found no swelling on use, no characteristic 
callosities,  no marked pronation, and no marked inward 
displacement of the tendoachilles.  However, the veteran did 
experience bilateral pain on manipulation and use of the 
feet.  Accordingly, the symptoms mostly closely approximate 
moderate flatfoot, which is rated 10 percent disabling.  As 
the veteran does not have inward bowing of the tendoachilles, 
indication of swelling on use, or characteristic callosities, 
her condition does not meet or approximate the criteria for 
an evaluation greater than 10 percent under Diagnostic Code 
5276.  38 C.F.R. § 4.71a.

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321 (2007).  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The veteran's symptoms are described in the rating criteria.  
She has not contended that her bilateral foot condition 
results in marked interference in employment.  Although she 
is not employed in the traditional sense, she informed the 
2008 VA examiner that she was able to complete her own 
activities of daily living as well as care for her children.  
Additionally, the foot disability has not required any, let 
alone frequent, periods of hospitalization.  Therefore, 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).

As the 2008 examination shows that the veteran does not meet 
the criteria for an initial evaluation in excess of 10 
percent, the Board finds that the preponderance of the 
evidence is against her claim.  Thus, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 C.F.R. § 4.71a.

II.  Entitlement to an initial compensable disability 
evaluation for status post cholecystectomy.

While in service, the veteran presented with severe abdominal 
pain resulting from gallstones.  In June 1999 she underwent a 
cholecystectomy.

At the time of the veteran's March 2002 VA examination, there 
was no symptomatology reported that related to the status 
post cholecystectomy.

The veteran was service connected for status post 
cholecystectomy in December 2002; an evaluation of 0 percent 
was granted effective December 10, 2001.  

In May 2004 the veteran presented to the VA Medical Center 
(VAMC) in Northport with symptoms of stomach ache and nausea 
lasting between two and three months; the physician noted 
that her abdomen was tender.

In her September 2004 substantive appeal, the veteran 
indicated that she was experiencing abdominal pain that she 
felt was related to her status post cholecystectomy. 

In December 2005, the veteran presented to the VAMC in 
Cincinnati with symptoms of stomach pain and one day of 
vomiting and diarrhea.

An April 2007 Board decision remanded the veteran's claim for 
entitlement to an increased rating for status post 
cholecystectomy on the grounds that evidence of an increase 
in the severity of the disability warranted an additional 
examination.  

The veteran was afforded another VA examination in February 
2008.  At the examination, the veteran stated experiencing 
dyspepsia, vomiting, lower abdominal tenderness, and aching 
pain of random onset.  Further studies were ordered to 
determine the origin of the veteran's symptoms.  Those 
studies showed an abdominal ultrasound with no significant 
abnormalities and a normal post cholecystectomy HIDA scan.   

In March 2008, the examiner reviewed all results in 
conjunction with the veteran's claims file, including service 
medical records.  The examiner stated that gallbladder 
dyspepsia, jaundice, and gallbladder colic were all absent 
from the veteran's symptomatology.  Studies of the veteran's 
upper gastrointestinal tract revealed scattered polypoid 
lesions in the gastric lumen that indicated gastritis, a 
small sliding hiatal hernia, and moderate volume low-level 
gastroesophageal reflux. 

Analysis 

The veteran's stomach condition is evaluated under Diagnostic 
Code 7314 for chronic cholecystitis.  38 C.F.R. § 4.71a, Code 
7314 (2007).  

Under Diagnostic Code 7314, for chronic cholecystitis, a non-
compensable evaluation is warranted for mild symptoms.  To be 
entitled to the next higher 10 percent rating, the evidence 
must show moderate cholecystitis, with gallbladder dyspepsia, 
confirmed by x-rays, and with infrequent attacks (not over 
two or three a year) of gallbladder colic, with or without 
jaundice.

The 2008 VA examination reveals that the residuals of the 
veteran's cholecystectomy are non-symptomatic.  Gallbladder 
dyspepsia, jaundice, and gallbladder colic were all noted as 
absent from the veteran's symptomatology.  Accordingly, a 
compensable rating is not for application.

There is no evidence of exceptional disability.  The veteran 
has not contended that residuals of the cholecystectomy 
result in marked interference in employment.  The 
cholecystectomy has not required hospitalization since 
service.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. § 
3.321(b)(1).

As the 2008 examination shows that the veteran does not meet 
the criteria for a compensable evaluation, the Board finds 
that the preponderance of the evidence is against an initial 
rating in excess of 0 percent for status post 
cholecystectomy.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral pes planus is denied.

Entitlement to an initial compensable disability evaluation 
for status post cholecystectomy is denied.


REMAND

At the March 2008 VA examination for bilateral pes planus, 
the examiner noted that the veteran was currently receiving 
treatment from the VAMC neurology department for her 
headaches.  The examiner's notes further reference migraine 
medication prescriptions and MRI results not previously 
associated with the claims file.  These additional records 
have not been obtained. 

Except for documentation of VA examinations, the claims file 
does not contain any record of VA treatment for headaches 
after 2004.  

With regard to records in the custody of a Federal department 
or agency, VA must make as many requests as are necessary to 
obtain the relevant records, until and unless it determines 
further requests would be futile.  38 C.F.R. § 3.159(c)(2) 
(2007).  Moreover, VA is deemed to have constructive notice 
of the existence of any evidence, including treatment 
records, in the custody of a VA facility.  See Bell v. 
Derwinski, 2 Vet.App. 611, 612 (1992).  VA also has a duty to 
make reasonable efforts to obtain private medical records.  
38 C.F.R. § 3.159(c)(1) (2007).
The reports of recent treatment suggest that the disability 
may have worsened since the last examination in October 2004.  
The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction 
(AOJ) should take the necessary steps to 
obtain all records of the veteran's VA 
treatment for headaches since October 
2004.

2.  The AOJ should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
headaches.  The claims folder must be made 
available to the examiner for review and 
the examiner should indicate review of the 
file.  

The examiner should note the absence or 
presence of characteristic prostrating 
attacks, as well as the frequency and 
duration of any such attacks and should 
note the extent of any associated economic 
impact.

3.  After completion of the above, re-
adjudicate the claim for entitlement to 
higher initial evaluations for headaches.  
If the claim is not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


